Citation Nr: 0310637	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the St. Louis Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Any current respiratory disorder is not of service 
origin.

2.  Inservice respiratory manifestations were acute and 
resolved.


CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §  3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 1997 rating 
determination, the November 1997 SOC, and the April 2002 
SSOC, informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  Moreover, as part of the April 
2002 SSOC, the RO enclosed a copy of a letter informing the 
veteran of the VCAA.  It specifically notified the veteran of 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence about his claim, what the evidence 
had to show to establish entitlement, what information was 
still needed from the veteran, when and where information 
needed to be sent, what had been done with his claim, and 
where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
personal hearing before the undersigned Veterans Law Judge in 
June 2002.  Furthermore, in September 2002, the Board, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
prepared a development memorandum which requested that the 
veteran report for a VA examination to determine the nature 
and etiology of any respiratory disorder.  The requested 
examination was performed in January 2003.  Thereafter, the 
veteran was furnished a written copy of the examination 
results and his representative supplied written argument on 
his behalf in April 2003.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

A review of the veteran's service medical records 
demonstrates that at the time of his October 1979 enlistment 
examination, normal findings were reported for the veteran's 
lungs, chest, sinuses, mouth, throat, and nose.  On his 
enlistment report of medical history, the veteran checked the 
"no" boxes when asked if had or had ever had asthma, 
tuberculosis, shortness of breath, pain or pressure in his 
chest, sinusitis, or ear, nose, or throat trouble.  The 
veteran did check the "yes" box when asked if he had or had 
ever had a chronic cough.  In the note section of the report, 
it was indicated that the veteran had a dry cigarette cough.  

In August 1980, the veteran was seen for what he thought was 
bronchitis.  Physical examination revealed a clear chest and 
a dry cough.  It was the examiner's assessment that the 
veteran had a cigarette cough.  

In February 1981, the veteran was seen with complaints of a 
fever and chills.  His cough was productive of whitish 
sputum.  A diagnosis of the flu was rendered at that time.  A 
chest x-ray revealed normal findings.  

On February 22, 1981, the veteran was seen with complaints of 
shortness of breath for two days.  He reported having a 
productive cough and seeing "spots" on occasion.  The 
veteran stated that he smoked one-half pack of cigarettes per 
day.  The examiner noted that the veteran had a history of 
pneumonia and tuberculosis.  A diagnosis of possible asthma 
was rendered at that time.  

In May 1981, the veteran was seen with complaints of dyspnea 
and coughing for one week.  It was noted that he smoked one 
pack of cigarettes per day.  The veteran reported a 5-year 
history of bronchitis.  He also noted having a productive 
cough.  A diagnosis of R/O bronchitis was rendered at that 
time.  

At the time of the veteran's September 1981 service 
separation examination, normal findings were again reported 
for the lungs, chest, sinuses, mouth, throat, and nose.  On 
his separation report of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had asthma, 
tuberculosis, shortness of breath, pain or pressure in his 
chest, sinusitis, or ear, nose, or throat trouble.  The 
veteran also checked the "no" box when asked if he had or 
had ever had a chronic cough.  

In February 1997, the veteran requested service connection 
for bronchitis.  

Outpatient treatment records demonstrate that the veteran was 
noted to have asthma at the time of a September 1986 
examination performed in conjunction with a period of 
hospitalization for alcoholism.  In the past medical history 
section of the report, the veteran was noted to have had a 
childhood history of asthma.  A chest x-ray performed at that 
time was normal.  At the time of discharge, final secondary 
diagnoses of secondary bronchospasm associated with smoking 
and childhood asthma was rendered.  

At the time of a May 1991 examination, the veteran was noted 
to have had a history of tuberculosis as a child.  A chest x-
ray taken in September 1991 was normal.  

In June 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported a history 
of chronic bronchitis.  He noted using Ventolin as needed.  
He reported smoking one pack of cigarettes per day and stated 
that he had done this for 20 years.  He complained of a 
chronic cough that was occasionally productive of green 
sputum.  He noted some shortness of breath on minimal 
exertion and stated that he could not go up more than one 
flight of steps without getting short of breath.  

Examination of the lungs revealed a prolonged expiratory 
phase with slightly coarse breath sounds throughout both lung 
fields.  There were no other adventitious breath sounds 
reported.  There was also no dullness to percussion.  
Hyperresonance was not present.  The examiner indicated that 
active disease was currently present as the veteran did have 
evidence of linear opacity on x-ray consistent with 
pneumonia.  Diagnoses of chronic bronchitis and pneumonia 
were rendered.  

Private treatment records received when obtaining the 
veteran's Social Security records reveal that he was 
diagnosed as having sinusitis and acute bronchitis at the 
time of October 1991 visit.  Pulmonary function testing 
performed in October 1993 revealed normal results.  At the 
time of a November 1993 visit, the veteran was noted to have 
wheezing and rhonchi in the bronchial area.  A diagnosis of 
bronchospasms was rendered.  In January 1994, a diagnosis of 
acute bronchitis was rendered.  

At the time of a June 2002 hearing before the undersigned 
Judge, the veteran testified that he never was treated for 
asthma prior to entering service.  He stated that he would 
breathe a lot of smoke and dust when he went on firing 
missions with his artillery unit.  He noted that he sought 
treatment for his coughing and that the doctors gave him 
Triaminic.  He further testified that he was diagnosed as 
having bronchitis inservice.  He noted that he had been 
treated for bronchitis since service.  He also reported 
taking inhalers.  

VA outpatient treatment records obtained in conjunction with 
the veteran's claim reveal that at the time of a February 
1998 outpatient visit, he was noted to have a cough with 
white sputum production and audible wheezes.  The veteran 
noted using his inhaler two to four times per day.  He stated 
that he smoked one pack of cigarettes per day.  Physical 
examination revealed coarse breath sounds which cleared well 
with coughing.  

During a May 2001 VA hospitalization for an unrelated matter, 
an Axis III diagnosis of chronic obstructive pulmonary 
disease (COPD) was rendered.  Pulmonary function tests 
performed later that month revealed spirometry and lung 
volumes consistent with normal function except for slight 
increase in residual volume.  It was the examiner's 
impression that the veteran had a history of asthma with mild 
intermittent symptomatology.  An Axis III diagnosis of COPD 
was rendered at the time of a September 2001 audiology 
examination.  

In September 2002, the Board, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)), requested further development in 
this matter, to include an additional VA examination.

Following examination, the examiner was requested to answer 
the following:  Identify any respiratory disorder that was 
present and express an opinion as to the etiology of this 
disorder.  Determine whether a respiratory disorder clearly 
and unmistakably preexisted service.  If it was determined 
that the onset of a respiratory disorder was before the 
veteran's period of service please comment on whether it was 
at least as likely as not that any such disorder was 
aggravated (that is became permanently worse) during service 
beyond the natural progression of the disease.  Finally, if 
it were determined that the onset of a respiratory disorder 
was after separation from service, please comment on whether 
it was at least as likely as not that the disorder was 
related to military service, to include findings of 
bronchitis noted inservice. 

In January 2003, the veteran was afforded the requested 
examination.  It was noted that the veteran's claims file had 
been reviewed.  The examiner indicated that the veteran had 
been told by his mother that he had asthma as a child but the 
veteran had no memory of when he had had asthma.  The veteran 
also reported having pneumonia as a baby.  He also had no 
memory reference for this.  He stated that he never had any 
long term medication for his lungs prior to service.  

The veteran reported that he had the onset of cough while 
inservice as a result of exposure to Howitzer gunfire and 
smoke for approximately one year around 40 percent of the 
time.  The examiner noted that the veteran had been placed on 
inhalers from the Kansas City VA hospital.  He indicated that 
the veteran was currently using inhalers.  The veteran smoked 
one pack of cigarettes per day and had done so for the past 
25 years.  He was found to have a moderate chronic cough and 
moderate exertional dyspnea, which was much worse than it was 
during the service.  

Examination of the veteran's lungs disclosed slightly harsh 
inspiratory and expiratory wheezing.  A diagnosis of COPD was 
rendered.  

The examiner noted that because of the relative duration of 
the veteran's smoking history compared to any previous 
service exposure to fumes, it would seem more likely that the 
veteran's diagnosis and the severity of the condition would 
appear not service-related but definitely related to his 
smoking.  The examiner further indicated that the veteran's 
preservice history appeared moderately insignificant with 
regard to his current COPD.  

Based upon the January 2003 VA examiner's opinion, the Board 
does not find that the veteran's current respiratory 
disorder, COPD, existed prior to service.  The Board also 
finds that there is insufficient evidence upon which to 
conclude that any chronic respiratory existed before service.  
The references to preservice asthma are insufficient to 
establish that such condition clearly and unmistakably 
preexisted service.  In regard to the rare reference to 
tuberculosis, there is no reliable evidence that the veteran 
has ever had such diagnosis.  Thus, a discussion about 
whether any current disorder preexisted service and was 
subsequently aggravated by service is unnecessary.  

The Board notes that the veteran was found to have a 
cigarette cough at the time of an August 1980 visit.  It 
further observes that the veteran was noted to have a 
diagnosis of possible asthma at the time of a February 1981 
visit.  The Board also notes that the veteran reported a five 
year history of bronchitis at the time of a May 1981 visit 
with a diagnosis of R/O bronchitis being rendered at that 
time.  

However, at the time of his September 1981 service separation 
examination, normal findings were reported for the lungs, 
chest, sinuses, mouth, throat, and nose.  Moreover, on his 
service separation report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
asthma, tuberculosis, shortness of breath, pain in his chest, 
sinusitis, or ear, nose, or throat trouble.  Furthermore, the 
first report or complaint of any respiratory problem 
subsequent to service is not until more than 5 years after 
service, when the veteran was noted to have a secondary 
diagnosis of bronchospasm secondary to childhood asthma and 
decreased smoking.  

The Board does note that the veteran was diagnosed as having 
acute bronchitis at the time of an October 1991 visit and 
that a diagnosis of bronchospasms was rendered at the time of 
a November 1993 visit.  The Board also observes that the 
veteran was diagnosed as having chronic bronchitis and 
pneumonia at the time of the June 1997 VA examination.  
However, there were no clinical findings or opinions relating 
any of these disorders  to the veteran's period of service.  

The Board also observes the testimony of the veteran at the 
time of his June 2002 hearing. wherein he reported that he 
had been treated for bronchitis subsequent to service and 
indicated that he had been exposed to fumes and smoke from 
artillery fire.  The Board notes that the veteran is 
competent to report that he was exposed to smoke and fumes 
inservice because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, there has been no 
objective medical evidence submitted relating the veteran's 
current respiratory disorder to his period of service.  

The January 2003 VA's examiner's opinion that because of the 
relative duration of the veteran's smoking history compared 
to any previous service exposure to fumes, it would seem more 
likely that the veteran's diagnosis and the severity of the 
condition would appear is not service-related but definitely 
related to his smoking and that the veteran's preservice 
history would appear moderately insignificant with regard to 
his current COPD is being given greater weight.  It is more 
probative in that his opinion was rendered following a 
complete review of the file and a thorough examination.  The 
Board also notes that the request for the opinion 
specifically referenced in-service manifestations and the 
examiner still concluded that the veteran's respiratory 
disorder was not related to service.  

Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for a respiratory disorder is denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

